Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 6-7 Aug. 1822
				
				August 6th. It is very cold here to day so much so that we can sit comfortably with the windows shut—My Brother suffers very much from this change his nails are quite blue—Miss Hamilton and Mrs. Fisher called on us this morning—Mr. Harrisson is still very sick and I think Mrs F. appears to have some fears concerning his recovery, which from all I can gather, will be very doubtful—I really was very much distressed at seeing a poor Dog taken to day who was harmlessly walking through the Streets—He was caught up and the bow String applied so instantaneously that I had not time to quit the Window so as to avoid the sight of his agonies—The practice of allowing the Dog catchers so much a head for as many as they take; is a sufficient encouragement for any cruelty that they are inclined to execute—I am far from sentimental: but I detest all those customs which have a tendency to corrupt the heart of youth; and such acts however necessary should be performed in the least offensive manner possible, and with as much compassion as the nature of the case will permit—By this Evengs Paper I observe Mr J Hunt has come out very decidedly regarding the charges made by Ariel, and poor Jonathan will surely find it very very hard to get rid of them satisfactorily—After all it amounts to nothing more than what Bayard did; and yet to whisper such a thing would be high Treason—His —his Letter, and his signature which the Count Harris Levity as they called him in Russia displayed to Montreal and other Gentlemen there, are sufficient proof of the fact—Poor Jonathan proves by the exquisite folly of his conduct, that as Mrs. Harrisson says, “there are more madmen without the Hospital than within”—Walsh is forced to give him up spite of all his kindly feelings, and I suspect he does not like much to come near me—Miss Hamilton is a fine looking Woman upwards of fifty, full of health and spirits, looking as if she enjoyed the good things of this world, in abundance of which have fallen to her lot—She gave us a pressing invitation to her house at the Woodlands; where we promised if possible to visit her—Mr & Mrs. Becket reside with her with one or two other members of the family, until the Estate can be divided—Miss Erwin has just called on us She has been on a visit to the Country, and has just returned. She is a little angry with the Count de Menon, who she says called on her during her absence, and stated that he had a Letter for her which he would call on her again and deliver: and she never saw or heard anything more from him, and supposes he must have taken her Letter away with him—This is a singular circumstance for a man who piques himself so much upon his gallanterie—Mr. Baker is here in a deplorable state of health, and looks I am told wretchedly—I have not seen him—He stayed sometime at Bristol, but I fancy was not much benefited by the air there—It is said to be too dissipated for an invalid—Mr. Keating called.7 The Doctor has just left us after performing the operation in part with the utmost success and giving great hopes of the recovery of our poor patient—Tomorrow he is to call again as there are still three or four tumors to remove, and he can only take one at a time for fear of exhaustion—The suffering was not very great, but the soreness will of course be painful—Dr Physick say’s the state of the disease previous to the operation was very much ameliorated by the course pursued which has rendered it much easier in its performance—Mr Paul is now with him, and he is really fortunate in meeting with so many kind friends, to cheer and support him in his tedious suffering—During the trial I was walking about my chamber, sick of anxiety and dread; a prey to the exaggerated terrors of a fertile imagination; and the Dr had actually been gone a quarter of an hour before I suspected his departure—How singular it is that the mind should have such a propensity to magnify the evils of this life. Surely they assail with sufficient strength in reality, without the added dread horrer of anticipation—The fact is I suppose that in situations which require particular energy, the soul is braced to action; and the sufferings of the flesh are partially forgotten—but it requires an extraordinary stimulus to shake off the natural supiness of mere corporeal matter—You will wonder at my philosophising in this way at such a time, but it is the consequence of the recent event, and the strech in which my mind was kept, you must therefore excuse it—Mary who has been quite sick for the last week is gone to Borden Town to visit Elizabeth Hopkinson—The air and the Mineral water there will reinstate her I hope in her accustomed health—Mr. Keating procured me the papers you mention from the Westward. It requires more than a Master hand to parry such a thrust as the Louisville paper contains, which is penned in more than a masterly manner if possible—Independent of any individual concern it strikes me as being a most correct view of the crisis approaching in this Country—which is evidently such as to necessitate the most decided measures on the part of the people, in opposition to the growing and dangerous cabals of the times—As to the reply I am not Lawyer enough to make something out of a mere nothing, consisting of prevarication and abuse—He (the Author) does not know how to support his own story—The old Proverb of “set a  rogue to catch a rogue” is here verified; and the two friends are likely to destroy one another without any assistance from others—Ever yours
				
					
				
				
					Do not say any thing to Caroline until the operation is completed
				
			